DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 13-14, 17-18, 30-31, 41-42, 44, 46, and 51-56 are pending.
Claims 4-12, 15-16, 19-29, 32-40, 43, 45, and 47-48 and 50 have been cancelled. 
In the response filed May 28, 2021, Applicants have elected Group I, claims 1-3, 13-14, 17-18, 30-31, 41-42,44,46, and 54-56, without traverse. Applicants also identify compound of Example 7 as the preferred species.  The compound is depicted as follows:

    PNG
    media_image1.png
    141
    384
    media_image1.png
    Greyscale

Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
Claims 49 and 51-53 are withdrawn from consideration.  These claims are drawn to non-elected subject matter. These claims have not been cancelled. 
Claims 1-3, 13-14, 17-18, 30-31, 41-42, 44, 46, and 54-56 are Markush claims which are generic to the elected invention.  The Markush type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  See MPEP 803.02.
Claims 1-3, 13-14, 17-18, 30-31, 41-42, 44, 46, and 54-56 are rejected on the grounds that the claims are drawn to an improper Markush group.  In re Harnisch, 206 USPQ 300, states that a unity of invention exists where compounds included within a Markush group (1) share a common utility and (2) share a substantial structural feature disclosed as being essential to that utility.  In the instant case, the claimed subject matter does not share a substantial structural feature disclosed as being essential to that utility.
The requirement for a proper Markush claim is that it includes only substances that in their physical, chemical and physiological characteristics are functionally equivalent.    The members of the instant Markush groups possess widely different, physical and chemical properties.  The compounds are not considered functionally equivalent and are so diverse that they demonstrate dissimilar and unrelated properties.  The mere fact that there is structural similarity in pharmaceutical agents is not in itself reason to render all the embodiments functionally equivalent.
The improper Markush group is ring A.
The examined subject matter is as follows:
A compound of formula I where ring A is pyrrolidinyl.  The radicals not defined herein are defined according to claim 1.  To overcome this rejection, it is suggested that the claims to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 44 is indefinite based upon the recitation of the phrase, “and pharmaceutically acceptable salts”.  It is suggested that the phrase should be amended to read in the alternative. See claim 1 for antecedent basis. Correction is appreciated.
Claim 56 is indefinite based upon the recitation of the phrase, “under conditions known in the art”.  What are the metes and bounds of these conditions?  It is suggested that the phrase should be amended to include the conditions or the phrase should be deleted.  Clarification is appreciated.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-14, 17-18, 30-31, 41-42, 44, 46, and 54-56 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Nanterment et al. [U.S Patent No. 6,403,612 (Reference A, cited by Examiner)]. 
           The instantly claimed compound is taught.    At column 12, lines 63-64, see the named compound, 2(S)-[(3,4-dichlorophenyl)-(S)hydroxymethyl]-5(S)-methyl-pyrrolydine hydrochloride.  The chemical compound is depicted as follows:

    PNG
    media_image2.png
    219
    349
    media_image2.png
    Greyscale
.
		The claims are fully met when ring A is pyrrolidinyl; m is 1; R1 is alkyl; n is 2, and X is halo.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-14, 17-18, 30-31, 41-42, and 46 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Novartis Erfindungen Verwaltungsgesellschaft mbH [WO 99/65308 (Reference B50,  cited by Applicants)].
            The instantly claimed compounds are taught.    At page 1, see the generic compound of formula I, the compound is depicted as follows:  
    PNG
    media_image3.png
    233
    477
    media_image3.png
    Greyscale
.  
	At pages 12-14, Table 1, see the representative compounds.   These chemical compounds are depicted as follows:
  

    PNG
    media_image4.png
    223
    293
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    155
    258
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    186
    258
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    155
    293
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    186
    293
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    150
    256
    media_image9.png
    Greyscale
  
    PNG
    media_image10.png
    181
    256
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    181
    293
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    151
    324
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    183
    324
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    150
    288
    media_image14.png
    Greyscale
 

    PNG
    media_image15.png
    181
    288
    media_image15.png
    Greyscale
  
    PNG
    media_image16.png
    150
    323
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    181
    323
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    154
    293
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    150
    288
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    191
    293
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    151
    224
    media_image21.png
    Greyscale
   
    PNG
    media_image22.png
    150
    293
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    156
    260
    media_image23.png
    Greyscale
  
    PNG
    media_image24.png
    150
    288
    media_image24.png
    Greyscale
.

	The claims are fully met when ring A is pyrrolidinyl; m is 2; R1 is alkyl; n is 0-2; and X is halo, alkyl, and -CN.  	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 13, 17, 30-31, 41-42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Besev et al. (Reference U, cited by Examiner)]. 
		The instantly claimed compound is taught.    At page 3025, Table 1, see the 1st compound.  The chemical compound is depicted as follows:
 

    PNG
    media_image25.png
    183
    343
    media_image25.png
    Greyscale
.

The claims are fully met when ring A is pyrrolidinyl; m is 1; R1 is alkyl; n is 0.  	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13-14, 17-18, 30-31, 41-42, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Novartis Erfindungen Verwaltungsgesellschaft mbH [WO 99/65308 (Reference B50,  cited by Applicants)].  
Reference B50 teach a class of pyrrolindine compounds.  At page 1, see the generic compound of formula I.  The chemical compound is depicted as follows:

    PNG
    media_image3.png
    233
    477
    media_image3.png
    Greyscale
. 
At pages 12-14, Table 1, see the representative compounds.  The difference between the prior art compounds and the instantly claimed compounds is the selection of the halogen variable (F versus Cl). Halogens are a class of elements which have 7 electrons in their outer shells, giving them an oxidation number of -1. The halogens exist, at room temperature, in all three states of matter.  It would have been obvious to one having ordinary skill in the art to replace one halogen atom for another in view of their closely related structures and the resulting expectation of similar properties as ligands. Accordingly, the instantly claimed compound is deemed unpatentable therefrom.	
The instant obviousness rejection is based on the close structural similarity of the instantly claimed compounds to the prior art compounds and the common utility shared among the compounds. There is an expectation among those of ordinary skill in the art that similar structural compounds will have similar properties and that modification of a known structure is mere experimentation within the means of a skilled artisan. See MPEP 2144.09(I). 
The Information Disclosure Statements filed July 28, 2020 and May 28, 2021 have been considered.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                            
                                    [SIGNATURE BLOCK ON NEXT PAGE]
                                                                                      /Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
06.25.2021